The attestation of the judgment by the clerk of the common pleas is not indispensable. Willard v. Harvey, 24 N.H. 344; Hall v. Manchester,40 N.H. 410; Sumner v. Sebec, 3 Me. 223. *Page 12 
If it were prescribed by statute, the statute would be directory, and other evidence of the authenticity of the record would be received. Secombe v. Steele, 20 How. 94, 102. The clerk of the superior court, having the custody of the records of the common pleas, is the proper officer to furnish copies of those records, and his certificate is evidence of what there are. Carlisle v. Thompson, 5 N.H. 411; Mahurin v. Bickford,6 N.H. 567, 570, 571; Hall v. Manchester, supra; 1 Greenl. Ev., s. 506.
Motion denied.
ALLEN, J., did not sit.